department of the treasury internal_revenue_service washington d c significant index nos dollar_figure date feb of 0-t sa contact person id number telephone number employer_identification_number legend a o h w o h i i a i o y o h x n u o g z z m m o i u v p d dear sir or madam this is in reference to a letter dated date submitted on behalf of x by its authorized representative requesting rulings with respect to the federal tax consequence of the proposed transactions described below the information provided indicates that x the charitable_lead_trust had its origins in z the trust the trust was formed in as a revocable_trust pursuant to an agreement between b as settlor and b and c as trustees the trust became irrevocable upon b's death in pursuant to article il of the trust agreement during the life of b all of the trust's net_income was paid to b and certain amounts of principal were payable to b and to his wife d in his will b bequeathed his residuary_estate to the trust included in that residuary_estate was an interest in m a limited_partnership which later merged into another limited_partnership n pursuant to the trust agreement at b's death certain assets were distributed outright and a_trust in the amount of b's dollar_figure exemption from generation skipping transfer_tax was established under article v of the trust agreement for the benefit of d during her life with the remainder to be held in further trust for b's descendants at d's death the remaining assets inciuding most of b's limited_partnership_interest in n were held in trust for the benefit of d under article vu of the trust agreement the article viii trust all of the net_income of the article vii trust and certain amounts of principal were payable to d during her life the executors of b’s estate made a qtip_election to qualify the articte viii trust for the marital_deduction under sec_2056 b of the internal_revenue_code the code d died in because of the marital_deduction allowed in b's estate the article viii trust is includible in d's gross_estate for federal estate_tax purposes under sec_2044 of the code article vim of the trust agreement provides that upon the death of d and after the payment of estate inheritance and other taxes and distribution of certain tangible_personal_property the trustees shall add to the charitable_lead_trust created under article ix of the trust agreement upon d's death the maximum amount of principal of the article vifi trust that can provide a charitable deduction from the value of the taxable_estate of d pursuant to article 1x of the trust agreement the charitable_lead_trust operates as follows in each taxable_year during a period designated the charitable term the trustees are required to pay out of the net fair_market_value of the assets of the charitable_lead_trust valued as of the first day of each such year the unitrust_amount to one or more organizations that are described in sec_170 c a and a of the code as selected by the trustees the charitable term commenced on the date of death of d and expires nine years from that date the unitrust_amount is to be paid from the income of the charitable_lead_trust and to the extent income is not sufficient from the principal of the charitable_lead_trust any excess income after payment of the unitrust_amount is to be added to principal upon expiration of the charitable term the then principal of the charitable_lead_trust is to be distributed to b's descendants per stirpes the trust agreement prohibits the trustees from engaging in any act of self-dealing acquiring or retaining any excess_business_holdings making any jeopardizing investments or making any taxable_expenditures that would subject the charitable_lead_trust to any_tax under sec_4941 sec_4943 sec_4944 or sec_4945 of the code the current trustees of the charitable_lead_trust aree b's daughter and f b's granddaughter distributions were made from the principal of the article vill trust to the charitable_lead_trust consisting of the limited_partnership_interest in n and certain rea property the charitable_lead_trust was fully funded on date as of date the latest date for which values of n partnership interests are available the value of the charitable lead trust's capital_account in n was about of the value of the total partnership interests in n it is expected that the charitable_lead_trust will liquidate the real_property it received from the article vill trust and invest the net_proceeds in n however it is anticipated that even if the charitable_lead_trust makes such additional investment in n the value of the charitable lead trust's interest in n will be less than of the value of the total partnership interests in n the purpose of n is to provide professional investment management and advisory services on a cost-efficient basis to the members of h's family the h family consisting of the descendants of h and their spouses and to related entities n maintains a diversified investment portfolio consisting of a variety of asset classes such as publicly_traded_securities hedge funds private company mezzanine and equity securities and limited_partnerships as the investment vehicle for the h family n together with p and r both of which are corporations discussed below provides a variety of services exclusively for the h family and related entities g who is a professional investment manager and is not a member of the h family is the president and chief_executive_officer of n and also of p n currently has one general_partner p the general_partner and timited partners together the partners p was created to function exclusively as the sole general_partner of n the limited partners in n consist of individuals trusts one estate and another limited_partnership ail of such individuals are descendants of h or are the spouses of such descendants and all of the trusts have been established for the benefit of one or more of such individuals b was a son of h and many of the limited partners are lineal_descendants of b or are trusts in which one or more of b's descendants have a beneficial_interest the gross_income of n is from dividends interest and realized and unrealized gains recognized in connection with n's investment activities pursuant to article vi of n's partnership_agreement the net_income and net losses of n are generally allocated among the partners in accordance with their respective capital percentages the capital percentage with respect to any partner equals the partner's capital as defined in n's partnership_agreement divided by the sum of all partners’ capital n charges its limited partners a fee for its investment services based upon n's expense ratio the expense ratio is floating and is n's actual overhead occupancy equipment salaries etc multiplied by each limited partner's capital percentage this overhead includes the compensation paid to g which includes salary and bonus based upon n's performance under sec_4 of the n agreement n reimburses its general_partner p for ail costs and expenses paid_by p on behalf of n and thus p is reimbursed at cost sec_4 prohibits any stockholder of p from being paid a salary or any other form of compensation_for services rendered that are reimbursable by n sec_4 of the n agreement limits the liability of limited partners by providing that no - limited_partner will be required to make additional capital contributions and that no limited_partner will be liable for any liabilities obligations expenses or losses of n in excess of such limited partner's interest in any undistributed_income profits or property of n section dollar_figure of the n agreement as amended as of date prohibits n from making any toans to or guaranteeing any indebtedness of any partners there were no such loans or guarantees outstanding as of the date of the amendment lineal_descendants of b and the estate of a lineal descendant of b own an aggregate of of the big_number issued and outstanding shares in shares are owned by related individuals who are not descendants of ie descendants of b's brother thus descendants of b own of the voting power of p p all of which have equal voting rights the remaining sec_3_1 of the n agreement states that unless otherwise provided the management operating policy and investment decisions of n are vested exclusively in the general_partner the general_partner has the power on behalf and in the name of n to carry out any and all of the purposes of n and to perform all acts and to enter and perform all contracts and other undertakings that the general_partner deems necessary or advisable among the specific powers of the general 2g partner listed in sec_3_1 are i to utilize the capital and assets of n in furtherance of n's purposes ii to receive buy sell exchange trade and otherwise deal in and with n's properties iii to employ or consult such persons as the general_partner deems advisable for the operation and management of n vi to possess transfer mortgage pledge or otherwise deal in and to exercise all rights powers privileges and other incidents_of_ownership or possession with respect to securities options or other_property held or owned by n v to enter into make and perform all contracts agreements and other undertakings as the general_partner may determine to be necessary advisable or incidental to the carrying out of n's purposes and v to execute all other instruments of any kind or character that the general_partner determines to be necessary or appropriate in connection with the business of n under sec_4 of the n agreement the responsibilities of the general_partner include managing n on a daily basis administering n's investments and providing reports to n's limited partners pursuant to sec_4 of the n agreement the general_partner is not permitted to engage in any trade business or occupation other than the business of n as already noted sec_4 of the n agreement provides that n will reimburse the general_partner for all costs and expenses paid_by the general_partner on behalf of n such costs and expenses include all routine and recurring costs and expenses_incurred with respect to the ordinary conduct of n's business such as clerical bookkeeping and administration_expenses payroll_taxes and employee costs rent telephone charges utility charges costs of office supplies postage and office equipment expenses n will reimburse the general_partner only for costs and expenses that are reasonable and necessary and that are not excessive r is a corporation that provides general accounting tax and clerical services to the individual members of and entities associated with the h family including the charitable_lead_trust and n individuals who are descendants of b and trusts for the benefit of descendants of b own an aggregate of of the voting power of r r is not a partner in n r operates on a cost-sharing basis without any built-in profit in addition to providing services r subleases office space to n pursuant to sec_4947 of the code and sec_53_4947-1 of the foundation and _ similar excise_taxes regulations sec_4941 regarding self dealing sec_4943 regarding excess_business_holdings and sec_4945 regarding taxable_expenditures apply to a split-interest trust as if under sec_501 not all of the unexpired interests in the trust are devoted to one or more of the purposes described in sec_170 c and the trust has amounts in trust for which a deduction was allowed under sec_170 sec_545 b c a ar it were a private_foundation if the trust is not exempt from federal income_taxation sec_4946 a - g of the code and sec_53_4946-1 a i - vii of the regulations define the term disqualified_person with respect to a private_foundation as a person who is a substantial_contributor to the foundation as defined in sec_507 a foundation_manager an owner of more than of the total combined voting power of a corporation profits interest of a partnership or beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation a member_of_the_family of any of the above or a corporation partnership trust or estate of which persons described above own more than of the voting power profits interest or beneficial_interest under sec_507 d and sec_1_507-6 a of the income_tax regulations a substantial_contributor is defined as a person who contributes more than dollar_figure to the private_foundation where such amount is more than two percent of the total contributions received by the eo fa foundation trust in the case of a_trust the term substantial_contributor also means the creator of the sec_4946 of the code and sec_53_4946-1 f of the regulations define the term foundation_manager as an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation and with respect to any act or failure to act the employees of the foundation having authority or responsibility with respect to such act or failure to act sec_4946 of the code provides that for purposes of sec_4946 the family of any individual includes only his or her spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren sec_4941 a of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 d a of the code and sec_53_4941_d_-2 of the regulations provide that the term self-dealing includes any direct or indirect sale exchange or leasing of property between a private_foundation and a disqualified_person sec_4941 d c of the code and sec_53 d -2 d of the regulations provide that the term self-dealing includes any direct or indirect furnishing of goods services or facilities between a private_foundation and a disqualified_person sec_4941 d d of the code and sec_53 d - e of the regulations provide that the term self-dealing includes any direct or indirect payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person sec_4941 d e of the code and sec_4941 d -2 f of the regulations define self-dealing as any direct or indirect transfer to or use by or for the benefit of a disqualified sec_53 d -2 f further provides person of the income or assets of a private_foundation that the purchase of or sale of stock or other_securities by a private_foundation is an act of self- dealing if such purchase or sale is made in an attempt to manipulate the price of the stock or other_securities to the advantage of a disqualified_person pursuant to sec_53 d -2 f of the regulations the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of the foundation's income or assets will not by itself make such use an act of self-dealing sec_4941 d e of the code and sec_53 d -3 c of the regulations provide that except in the case of a government_official the payment of compensation and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for personal services that are reasonable and necessary to carrying out the exempt_purpose of the private_foundation is not an act of self-dealing if the compensation or payment or reimbursement is not excessive sec_53 d -3 c further provides that the term personal services includes the services of a broker serving as agent for the private_foundation and that this exception to self-dealing applies without regard to whether the person who receives the compensation or payment or reimbursement is an individual regulations for determining whether compensation is excessive_compensation payments are not excessive if they are reasonable and are in fact payments purely for sec_53_4941_d_-3 c refers to sec_1_162-7 of the under sec_1_162-7 services in exampie of sec_53 d -3 c of the regulations c is a manager of private_foundation x and an owner of an investment counseling business acting in his capacity as an investment counselor c manages x's investment portfolio for which he received an amount from x which is determined not to be excessive the payment of such compensation to c does not constitute an act of self-dealing sec_53 d -1 b of the regulations provides for purposes relative to acts of indirect if the foundation or one or self-dealing under sec_4941 of the code two basic tests for determining whether an organization is controlled by a private_foundation control exists i more of its foundation managers acting only in such capacity may only by aggregating their votes or positions of authority require the organization to engage in_a transaction which if engaged in - with the private_foundation would constitute self-dealing or ii in the case of a transaction between the organization and a disqualified_person if such disqualified_person together with one or more persons who are disqualified persons by reason of such person's relationship within the meaning of sec_4946 a c through g to such disqualified_person may only by aggregating their votes or positions of authority with that of the private_foundation require the organization to engage in such a transaction will be considered to be controtled by a private_foundation or by a private_foundation and disqualified persons if such persons are able in fact to control the organization even if their aggregate voting power is less than of the total voting power of the organization's governing body or if one or more of such persons has the right to exercise veto power over the actions of such organization relevant to any potential acts of self-dealing sec_53 d -1 b of the regulations also provides that an organization in revrul_76_158 1976_1_cb_354 a private_foundation owned of the voting_stock of a corporation a foundation_manager owned the remaining but did not hold a position of authority in the corporation by virtue of being a foundation_manager revrul_76_158 states that the corporation was not controlled by the private_foundation under the first test of sec_53 d -1 b of the regulations because the foundation_manager held no stock in his capacity as foundation_manager and did not occupy a position of authority in the corporation by virtue of being a foundation_manager and because the private_foundation did not either alone or with the foundation_manager acting only in such capacity contro the corporation states that the corporation was not controlled by the private_foundation under the second test of sec_53 d -1 b of the regulations through the foundation manager's ownership of of the voting_stock he could controi the corporation without aggregating his votes with those of the private_foundation moreover the private_foundation did not have the right to exercise veto power over the actions of the corporation revrul_76_158 also sec_4943 of the code provides for the imposition of a tax on the excess_business_holdings of any private_foundation in during the taxable_period a business_enterprise during any taxable_year which ends sec_4943 and sec_53_4943-3 of the regulations define the term excess_business_holdings with respect to the holdings of any private_foundation in any business_enterprise as the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings under sec_4943 c a and a of the code and sec_53_4943-3 ch2 of the regulations the permitted holdings of a private_foundation in a partnership are generally of the 18u62 profits interest reduced by the percentage of the profits interest owned by all disqualified persons if the effective_control of the partnership is in one or more persons who are not disqualified persons with respect to the foundation then the prior sentence is applied by substituting for sec_4943 d b of the code and sec_53_4943-10 of the regulations provide that the term business_enterprise does not include a trade_or_business at least of the gross_income of which is derived from passive sources stock in a passive holding_company is not to be considered a holding in a business_enterprise even if the company is controlled by the foundation instead the foundation is treated as owning its proportionate share of any interests in a business_enterprise held by such company under sec_4943 sec_53_4943-10 of the regulations defines gross_income from passive sources as including the items exciuded by sec_512 b such as dividends interest and annuities and by sec_512 such as all gains and losses fram the sale exchange or other_disposition of property recognized in connection with the organization's investment activities income thus classified as passive does not ose its character as passive_income merely because sec_512 b or relating to debt-financed_income apply to such income in s rep no cong sess the senate_finance_committee stated the follawing regarding the meaning of business holding under sec_4943 of the code a passive holding_company is not to be the committee also provided that stock in considered a business holding even if the haiding company is controlled by the foundation instead the foundation is to be treated as owning its proportionate share of the underlying assets of the holding_company the committee also made it clear that passive investments generally are not to be considered business holdings for example the holding of a bond issue its not a business holding nor is the holding of stock of a company which itself derives income in the nature of a royalty to be treated as a business holding revrul_78_44 1978_1_cb_168 held that a c organization's leasing of heavy machinery under long-term_lease agreements requiring the lessee to provide insurance pay the applicable taxes and make and pay for most repairs with the functions of securing leases and processing rental payments performed for the organization without compensation was not excepted from the term unrelated_trade_or_business by reason of the volunteer labor exception under sec_513 a of the code once the organization found a lessee and leased the property the only remaining requirement generally was to receive record and deposit the rents the work in connection with finding a lessee negotiating a lease and processing the rental payments was performed for the organization without compensation the service reasoned that the rental of personal_property is a trade_or_business and that the volunteer labor exception applies only where the performance of services is a material_income-producing_factor in carrying on the business and there was no significant amount of labor regularly required or involved in the kind of business carried on by the organization sec_4945 a of the code imposes an excise_tax on each taxable_expenditure of a private_foundation sec_4945 d of the code and sec_53_4945-6 of the regulations state that the term taxable_expenditure means any amount_paid or incurred by a private_foundation for any _ purpose other than one specified in sec_170 c b bis sec_53_4945-6 i and ii of the regulations provide that expenditures to acquire investment_assets entered into for the purpose of obtaining income or funds to be used in furtherance of purposes described in sec_170o c b or reasonable expenses related thereto will not be treated as taxable_expenditures under sec_4945 d the limited partners in n currently include individuals trusts one estate and a limited_partnership under code sec_4946 a b and d of the individuals who are limited partners in n are disqualified persons with respect to the charitable_lead_trust because they are either i trustees of the charitable_lead_trust and thus foundation mangers or ti family members as defined in code sec_4946 of such trustees or of b the creator of the charitable_lead_trust in addition the limited_partnership that is a limited_partner in n is a disqualified_person because pursuant to code sec_4946 a f individuals who are disqualified persons as described above hold more than of the profits interest in such partnership further at least of the trusts that are limited partners in n are disqualified persons with respect to the charitable_lead_trust because pursuant to cade sec_4946 g individuals who are disqualified persons as described above hold more than of the beneficial_interest in such trusts n itself is a disqualified_person with respect to the charitable_lead_trust pursuant to cade sec_4946 f because n is a partnership in which persons that are disqualified persons as described above own more than of the profits interest p the corporate general_partner of n is a disqualified_person with respect to the charitable_lead_trust pursuant to code sec_4946 e because p is a corporation of which individuals and an estate which are disqualified persons as described above together own more than of the total combined voting power - r is a disqualified_person with respect to the charitable_lead_trust pursuant to code sec_4946 because r is a corporation of which individuals and a_trust which are disqualified persons as described above together own more than of the total combined voting power the charitable_lead_trust pays r a fee for general accounting tax and clerical services in addition the charitable_lead_trust as a limited_partner of n pays n a fee for investment management and advisory services and through n reimburses the general_partner p for the charitable lead trust's pro_rata share of general accounting tax and clerical services provided by r to n as described above n p and r are disqualified persons with respect to the charitable_lead_trust p was formed to serve exclusively as the general_partner of n and pursuant to sec_4 of the n agreement p is prohibited from engaging on any other trade business or occupation thus ail of the expenses of p are rejated to the provision of investment services to the partners and n teimburses p only for such expenses r provides its administrative and clerical services to the charitable_lead_trust and n on a cost- sharing basis without any built-in profit the charitable_lead_trust and n pay r only for such services that are reasonable and necessary to the operation of the charitable_lead_trust respectively the making of payments or reimbursements by a private_foundation to disqualified persons generally constitutes an act of self-dealing under code sec_4941 d d code sec_4941 d e however provides for an exception from self-dealing for the payment of compensation or the reimbursement of expenses by a private_foundation to a disqualified_person for personal services that are reasonable and necessary to carrying out the exempt_purpose of the private_foundation if the compensation or reimbursement is not excessive the term personal services includes the services of a broker serving as agent for the private_foundation reg d -3 c n provides investment management and advisory services to the charitable_lead_trust that are simitar to the services provided by a broker n is comparable to the investment counseling business owned by a disqualified_person in example of reg sec_3 d -3 c which managed the investment portfolio of a private_foundation the personal services rendered to the charitable_lead_trust directly by r and n and indirectly by p and r through n are reasonable and necessary for the charitable_lead_trust to carry out its charitable purpose of distributing funds to tax-exempt organizations the charitable_lead_trust as a limited_partner of n pays n a fee for investment management and advisory services in order to perform those services n needs office space which it subleases from r at cost both n and r are disqualified persons with respect to the charitable_lead_trust pursuant to code sec_4941 d a self-dealing includes any direct or indirect leasing of property between a private_foundation and a disqualified_person however the sublease of office space by n from r is not an act of indirect self-dealing between the charitable_lead_trust and r because n is not controlled by the charitable_lead_trust within the meaning of reg b d - further although disqualified persons with respect to the charitable_lead_trust are also limited partners in n and n trust and such disquatified persons do not involve a transfer to or use for the benefit of a disqualified_person of the income or assets of the charitable_lead_trust under code sec_4941 e itself is a disqualified_person co-investments by the charitable lead - code sec_4943 regarding excess_business_holdings applies only to such holdings in a business_enterprise and the term business_enterprise does not include a trade_or_business ate teast of the gross_income of which is derived from passive sources a strict reading of sec_53_4943-10 of the requiations would limit the term passive holding_company to organizations receiving at least of their gross_income exclusively from the passive sources listed in sec_4943 the term business_enterprise for purposes of sec_4943 however may not encompass certain partnerships that engage solely in investment activities to include investments in limited_partnerships furthermore the charitable_lead_trust represents that neither n nor any other disqualified_person with respect to the trust is or will be involved in managing any third-party investment_partnership in which n currently has an investment or may invest in the future because limited_partnership interests may represent passive investments comparable to stock_or_securities n based on the specific facts represented in this case will not be treated as a business_enterprise under sec_4943 the policies underlying sec_4943 support our conclusion the legislative_history of the tax reform act of p l made it clear that congress only sought to prevent private_foundations from engaging in active businesses specifically the senate_finance_committee stated that stock in a passive holding_company is not to be considered a business holding even if the -10- holding_company is controlled by the foundation instead the foundation is to be treated as owning its proportionate share of the underlying assets of the holding_company the committee also made it clear that passive investments generally are not to be considered business holdings see s rep no cong sess reprinted in u s code cong serv n will not engage directly in any sale_of_goods or performance of services but will merely hoid interests in other business enterprises the purpose of n is not to maintain family control of a business the operation of n may actually result in less business involvement or diversion of attention of foundation managers toward investment activities than would otherwise be the case a contrary conclusion in this case would prevent the charitable_lead_trust from indirectly investing in limited_partnership interests through n even though it could invest in such interests directly we emphasize that our ruling in this case applies solely to the facts as described and solely for purposes of sec_4943 of the code and not sec_513 or other code sections the charitable_lead_trust will pay unrelated_business_income_tax on their unrelated_business_taxable_income in accordance with sec_512 c we have not considered whether the charitable lead trust's proportionate share of any interests in a business_enterprise held by n constitutes excess_business_holdings the charitable lead trust's investment expenditures are made and its expenses incidental to its investment activities are incurred for the purpose of obtaining income to carry out the cartable purpose of the charitable_lead_trust ie to distribute funds to tax-exempt organizations addition the charitable lead trust's expenses incidental to its investment activities are exclusively on a cost_recovery basis and are reasonable thus the charitable lead trust's investment expenditures and its expenses incidental to its investment activities do not constitute taxable_expenditures under code sec_4945 in accordingly we rule as follows the charitable lead trust's retention of an interest and investment in n as described herein are not direct or indirect acts of self-dealing as defined in sec_4941 d of the codey from the date of commencement of the charitable_lead_trust payments by the charitable_lead_trust to r for general accounting tax and clerical services and to n i for investment management and advisory services ii for the reimbursement of p for costs and expenses paid as the general_partner of n and iii for the payment to r for general accounting tax and clerical services do not constitute direct or indirect acts of self-dealing by the charitable_lead_trust as defined in code sec_4941 d or taxable_expenditures as defined in code sec_4945 the sublease of office space by n from r does not constitute an indirect act of self-dealing by the charitable_lead_trust as defined in sec_4941 d the charitable lead trust's limited_partnership_interest in n does not constitute excess_business_holdings as defined in code sec_4943 this ruling is based on the understanding that there wiil be no material changes in the facts upon which it is based bos also this ruling is directed only to the organization that requested it sec_6110 of the code provides that this ruling may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this fetter sincerely ce ae mete robert c harper jr manager exempt_organizations technical group
